15-3217
    Sun v. Sessions
                                                                                         BIA
                                                                               Christensen, IJ
                                                                               A205 436 786
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    11th day of August, two thousand seventeen.

    PRESENT:
             ROBERT A. KATZMANN,
                  Chief Judge,
             PETER W. HALL,
             DEBRA ANN LIVINGSTON,
                  Circuit Judges.
    _____________________________________

    YING SUN,
                      Petitioner,

                      v.                                             15-3217
                                                                     NAC
    JEFF B. SESSIONS, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                      Thomas V. Massucci, New York, NY.

    FOR RESPONDENT:                      Benjamin C. Mizer, Principal Deputy
                                         Assistant Attorney General; Anthony
                                         P. Nicastro, Assistant Director; D.
                                         Nicholas Harling, Trial Attorney;
                                         Tatiana G. Pino, Law Clerk; Office of
                                         Immigration Litigation, United
                                         States Department of Justice,
                                         Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Petitioner Ying Sun, a native and citizen of the People’s

Republic of China, seeks review of a September 18, 2015,

decision of the BIA affirming a February 6, 2014, decision of

an Immigration Judge (“IJ”) denying Sun’s application for

asylum, withholding of removal, and relief under the Convention

Against Torture (“CAT”).    In re Ying Sun, No. A205 436 786

(B.I.A. Sept. 18, 2015), aff’g No. A205 436 786 (Immig. Ct. N.Y.

City Feb. 6, 2014).   We assume the parties’ familiarity with

the underlying facts and procedural history in this case.

    Under the circumstances of this case, we have reviewed both

the BIA’s and IJ’s decisions.       Yun-Zui Guan v. Gonzales, 432
F.3d 391, 394 (2d Cir. 2005).   We review the agency’s adverse

credibility ruling for substantial evidence.        See 8 U.S.C.

§ 1252(b)(4)(B); Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165-66

(2d Cir. 2008).   The agency may, “[c]onsidering the totality

of the circumstances,” base an adverse credibility finding on

an asylum applicant’s internally inconsistent testimony, as

                                2
well as discrepancies between an applicant’s oral and written

statements and between an applicant’s statements and other

record evidence.        8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin,
534 F.3d at 163-64.        We “defer . . . to an IJ’s credibility

determination unless . . . it is plain that no reasonable

fact-finder could make such an adverse credibility ruling.”

Xiu Xia Lin, 534 F.3d at 167.

     Substantial        evidence   supports    the   agency’s   adverse

credibility ruling, which was based on multiple inconsistencies

and omissions in Sun’s testimony.         See Xiu Xia Lin, 534 F.3d

at   166-67   &   n.3    (an   inconsistency   and   an   omission   are

“functionally equivalent” for credibility purposes).

     Sun’s asylum application states that she was forced to have

an IUD after her son was born in 1984, but Sun testified that

she did not have an IUD prior to her 1993 abortion.         Her alleged

lack of memory was not a compelling explanation because Sun

included the information in her asylum application. See Majidi

v. Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005).           The fact that

Sun later forgot that she had an IUD removed in 1993 further

undermined her testimony and justified the IJ’s conclusion that

she had been testifying from a script.          Again, the IJ was not

                                    3
compelled to accept Sun’s explanation that she forgot given that

her asylum claim turned on her violation of and resistance to

China’s family planning policy.    Id.

    The agency also reasonably relied on a discrepancy between

Sun’s testimony and the documentary evidence regarding the date

her abortion certificate was issued.     Sun testified that she

received the certificate from a doctor after her abortion in

1993, kept the document in a file at her home over the years,

and submitted this same document to the immigration court after

her son mailed it to her from China.     But the certificate she

submitted was dated March 2012.    Sun had no explanation at the

hearing, and her current explanation that she was confused is

not compelling, given her specific testimony that the document

she submitted was issued in 1993, not in 2012.       Id.   These

inconsistencies, all of which go to the bases of Sun’s family

planning claim, provide substantial evidence for the adverse

credibility determination.   Xiu Xia Lin, 534 F.3d at 167; see

also Xian Tuan Ye v. Dep’t of Homeland Sec., 446 F.3d 289, 295

(2d Cir. 2006) (holding that a material inconsistency regarding

past persecution may be substantial evidence of a lack of

credibility).

                               4
    Moreover, the agency’s adverse credibility determination

is further bolstered by Sun’s confusing testimony about whether

her son had been to the United States.   She first testified that

he had not, then that he had—possibly to avoid inconsistency

with her visa application—and then admitted that he had not and

that the visa application was fraudulent.         See      8 U.S.C.

§ 1158(b)(1)(B)(iii)    (inconsistencies   need   not    relate   to

“heart of the claim”); Xiu Xia Lin, 534 F.3d at 166-67 (same).

    The   agency   also    reasonably    concluded      that   Sun’s

corroborating evidence did not rehabilitate her testimony.

See Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).

The IJ reasonably gave little weight to the letters from Sun’s

husband and cousin.    See Matter of H-L-H- & Z-Y-Z-, 25 I. & N.

Dec. 209, 215 (BIA 2010) (giving little weight to documents

drafted by witnesses not subject to cross examination), rev’d

on other grounds by Hui Lin Huang v. Holder, 677 F.3d 130 (2d

Cir. 2012); see also Y.C. v. Holder, 741 F.3d 324, 334 (2d Cir.

2013) (“We generally defer to the agency’s determination of the

weight afforded to an alien’s documentary evidence.”).

    Given the inconsistencies and lack of rehabilitative

corroborating evidence, the totality of the circumstances

                                5
supports the agency’s adverse credibility ruling.     Xiu Xia Lin,
534 F.3d at 167.   Because Sun’s claims for relief were all based

on the same factual predicate, the adverse credibility

determination is dispositive of asylum, withholding of removal,

and CAT relief.    Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir.

2006).

    For the foregoing reasons, the petition for review is

DENIED.

                               FOR THE COURT:
                               Catherine O’Hagan Wolfe, Clerk




                                 6